UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period ended October 31, 2010 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-53313 STRATEGIC AMERICAN OIL CORPORATION (Exact name of registrant as specified in its charter) NEVADA 98-0454144 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 600 Leopard Street, Suite 2015 Corpus Christi, Texas, 78401 (Address of principal executive offices, including zip code) 361-884-7474 (registrant’s principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YESo NO þ APPLICABLE ONLY TO CORPORATE ISSUERS As of December 14, 2010, 53,409,155 shares of common stock, $0.001 par value, were outstanding. Table of Contents Part I. Financial Information Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) at October 31, 2010 and July 31, 2010 3 Consolidated Statements of Operations (Unaudited) for the three months ended October 31, 2010 and 2009 4 Consolidated Statements of Cash Flows (Unaudited) for the three months ended October 31, 2010 and 2009 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results Of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) October31, 2010 July31, 2010 Assets Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable – related party Other current assets — Total current assets Oil and Gas Property, accounted for using the full cost method of accounting Evaluated property, net of accumulated depletion of $287,988 and $265,872, respectively Unevaluated property Other Assets Property and equipment, net of accumulated depreciation of $8,507 and $7,624, respectively Total Assets $ $ Liabilities and Stockholder’s Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, net of unamortized discount of $0 and $45,436, respectively Derivative warrant liability Total current liabilities Asset retirement obligations Total liabilities Stockholder’s deficit: Common stock, $.001 par;500,000,000 shares authorized shares; 53,594,152 and 52,432,486 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholder’s deficit ) ) Total liabilities and stockholder’s deficit $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended October31, (Restated) Revenues $ $ Operating expenses Lease operating expense Depreciation, depletion, and amortization Accretion — Consulting fees Management fees Other general and administrative expense Total operating expenses Loss from operations ) ) Interest expense, net ) ) Loss on warrant derivative liability ) ) Net Loss $ ) $ ) Basic and diluted loss per common share $ ) $ ) Weighted average shares outstanding (basic and diluted) The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended October31, (Restated) Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization Accretion — Amortization of debt discount Common stock issued for services — Share based compensation-amortization of the fair value ofstock options Loss on warrant derivative liability Gain on settlement of accounts payable — ) Changes in operating assets and liabilities: Accounts receivable ) Accounts payable and accrued expenses ) ) Other assets ) Net cash used in operating activities ) ) Cash Flows From Investing Activities Purchases of oil and gas properties ) — Purchases of fixed assets — ) Proceeds from sale of oil and gas properties and cost recovery Net cash provided by investment activities Cash Flows From Financing Activities Proceeds from sales of common stock Proceeds from notes payable — Payments on notes payable ) — Proceeds from notes payable to related parties — Payments on notes payable to related parties — ) Other changed in due to (from) related parties ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents STRATEGIC AMERICAN OIL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Three months ended October31, (Restated) Supplemental Disclosures: Interest paid in cash — — Income taxes paid in cash — — Non-cash investing and financing Non-cash capitalized interest $ — Asset retirement obligation sold — Stock for accounts payable — $ Stock for prepaid consulting fees — Debt discount — Exercise of warrants classified as a derivative — The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents STRATEGIC AMERICAN OIL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – Basis of presentation The unaudited consolidated financial statements of Strategic American Oil Corporation have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in our Annual Report filed with the SEC on Form 10-K for the year ended July 31, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year ended July 31, 2010, as reported in the Form 10-K, have been omitted. Reclassifications Certain prior year amounts have been reclassified to conform with the current presentation. Restatement These consolidated financial statements have been restated as more fully discussed in Note 3 – Restatement. Recently issued or adopted accounting pronouncements Recently issued or adopted accounting pronouncements are not expected to have, or did not have, a material impact on our financial position or results from operations. Note 2 – Going Concern The accompanying consolidated financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. As reflected in the accompanying financial statements, we had a working capital deficit of $2,792,814 and an accumulated deficit of $12,778,003 as of October 31, 2010. These factors raise substantial doubt about the company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on raising additional capital to fund ongoing exploration and development and ultimately on generating future profitable operations. If we do not raise capital sufficient to fund our business plan, Strategic may not survive. The financial statements do not include any adjustments that might be necessary if we were unable to continue as a going concern. Note 3 – Restatement Subsequent to issuing the report for the three months ended October 31, 2009, we discovered the following errors that impacted the balance sheets, statements of operations and comprehensive loss, and statements of cash flows. 1) In October 2009, our private placements included warrants which had a “price protection” feature (i.e., an anti-dilution feature; a ratchet down feature).As a result, the warrants are not considered indexed to our own stock, and as such, they are to be classified as liabilities and all future changes in the fair value of these warrants will be recognized currently in earnings in our consolidated statement of operations under the caption “Other Items – Gain (loss) on warrant derivative liability”until such time as the warrants are exercised or expire.The previously filed financial statements reflected the warrants as indexed to our own stock and classified them as a component of equity. See Note 7: Warrant derivative liability for a detailed disclosure relating to these warrants. 2) In August 2009, we extended the term of warrants originally issued with an equity raise.Because the warrants that were extended were originally issued with common stock, the fair values associated with this modification should have been recorded as a deemed dividend. The previously filed financial statements reflected the extension as interest and finance charges. The restatement changes increase the loss in the statement of operations and the accumulated deficit by $1,677,149, decreases additional paid in capital by $2,713,189 and increases warrant derivative liability by $4,390,338. 7 Table of Contents The results of the restatements are summarized as follows: Consolidated Balance Sheets as of October 31, 2009: As reported Adjustment As restated Warrant derivative liability $
